Mr. Presiding Justice Adams delivered the opinion of the court. This is a petition for a writ of mandamus to compel the, Hon. Farlin Q. Ball, judge of the Superior Court, to sign a certifícate of evidence. The certificate presented to him for signature is attached to the petition. The respondent has filed a demurrer. The certificate presented for signature purports to contain the evidence read on a motion to set aside an order of the court appointing a receiver in thé case of Elias Levee et al. v. Paul Eichenbaum et al., which case is pending in this court on appeal from the order appointing the receiver. This court can only issue the writ of mandamus in aid of its jurisdiction, and a certificate of evidence on a motion to set aside an order appointing a receiver would not be in aid of the jurisdiction of the court in the appeal from the order appointing the receives. ■ The order overruling the motion to set aside the order appointing the receiver is not .an .appealable order. The certificate, if signed, could not in anjr way aid the court in the appeal case. It would be wholly irrelevant, .The demurrer will be sustained.